DETAILED ACTION

Allowable Subject Matter
Claims 1-6, 9, 11-13, 15-16, 19-21, 23-24, 26, 31-32 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11, the prior art fails to teach “adapting a maximum allowed output power based on the obtained height information about the height of the UAV over the ground and the obtained distance information specifying a lateral distance between the UAV and a building”, in linking with other subject matters in the claims.
Regarding claim 19, the prior art fails to teach “based on the obtained height information about the height h over ground and the obtained distance information specifying a lateral distance between the UAV and a building, setting a maximum allowed output power for the unmanned aerial vehicle”, in linking with other subject matters in the claims.
Regarding claim 26, the prior art fails to teach “instruct the unmanned aerial vehicle on maximum allowed output power based on the obtained height information about the height h over ground and the obtained distance information specifying a lateral distance between the UAV and a building”, in linking with other subject matters in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hanes (US Pub. 2018/0152909) Precise UAV tracking in 3-D space.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to

Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642